UNITED STATES SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-106 THE LGL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 38-1799862 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 2525 Shader Rd., Orlando, Florida (Address of principal executive offices) (Zip Code) (407) 298-2000 (Registrant’s telephone number, including area code) (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 13, 2011 Common Stock, $0.01 par value 2,617,260 INDEX THE LGL GROUP, INC. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets: 1 –March 31, 2011 –December 31, 2010 Condensed Consolidated Statements of Operations: 3 –Three months ended March 31, 2011 and 2010 Condensed Consolidated Statements of Stockholders’ Equity: 4 –Three months ended March 31, 2011 Condensed Consolidated Statements of Cash Flows: 5 –Three months ended March 31, 2011 and 2010 Notes to Condensed Consolidated Financial Statements: 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosure About Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 17 SIGNATURES 18 PART I FINANCIAL INFORMATION Item 1.Financial Statements. THE LGL GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS — UNAUDITED (In Thousands) March 31, 2011 December 31, 2010 (A) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $148 and $161, respectively Inventories Deferred income taxes Prepaid expenses and other current assets Total Current Assets Property, Plant and Equipment: Land Buildings and improvements Machinery and equipment Gross Property, Plant and Equipment Less: accumulated depreciation ) ) Net Property, Plant and Equipment Deferred income taxes, net Other assets Total Assets $ $ See accompanying Notes to Condensed Consolidated Financial Statements. - Page 1 - THE LGL GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS — UNAUDITED, continued (In Thousands Except Share and Per Share Amounts) March 31, 2011 December 31, 2010 (A) LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued compensation and commissions expense Other accrued expenses Current maturities of long-term debt Total Current Liabilities Long-term debt Total Liabilities Commitments and Contingencies Stockholders’ Equity: Common stock, $0.01 par value – 10,000,000 shares authorized; 2,617,260 and 2,267,260 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively 26 22 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ (A) The Condensed Consolidated Balance Sheet at December 31, 2010 has been derived from the audited consolidated financial statements at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. See accompanying Notes to Condensed Consolidated Financial Statements. - Page 2 - THE LGL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS — UNAUDITED (In Thousands, Except Share and Per Share Amounts) Three Months Ended March 31, REVENUES $ $ Cost and expenses: Manufacturing cost of sales Engineering, selling and administrative Total Cost and Expenses OPERATING INCOME Other income (expense): Interest expense ) ) Other income (expense) 9 (5 ) Total Other Expense (3
